Citation Nr: 0308593	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  96-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision that denied an increase in a 30 
percent rating for schizophrenia.  An RO hearing was 
conducted in May 1996.  


FINDINGS OF FACT

The veteran's schizophrenia produces no more than a definite 
degree of impairment of social and industrial adaptability, 
and it produces no more than some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9204 (1996), 38 
C.F.R. § 4.130, Diagnostic Code 9204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1968 to May 1969.  His service medical records note a 
schizophrenic reaction, simple type.  

In November 1969, the granted service connection and a 10 
percent rating for schizophrenic reaction.  In July 1993, the 
RO increased the schizophrenia rating to 30 percent.

Medical records show the veteran was hospitalized at a VA 
Medical Center (VAMC) from February to March 1994 for 
treatment of a back disorder, and during the admission he 
underwent surgery for a herniated disc in the lower thoracic 
spine.  Later outpatient medical records note treatment for 
both physical ailments and psychiatric symptoms.

In May 1995, the veteran filed a claim seeking an increased 
rating for his service-connected schizophrenia. 

A September 1995 VA treatment report noted the veteran's 
concerns about his job, and also his ability to study at the 
college level.  A treatment report, dated in February 1996, 
noted he felt he had been discriminated against at his job at 
the VA medical center.  The report noted that the veteran was 
coherent, logical and with intact judgment.  A treatment 
report, dated in October 1996, noted the veteran's concerns 
over a co-worker showing interest in his position.  The 
report noted that the was coherent with a moderately tense 
mood, intact affect, good hygiene, intact judgment, some 
insight, no hallucinations, and no delusions.  The report 
noted an assessment of depressive disorder.  

In October 1996, the veteran submitted his grade report from 
the Caribbean University for the spring semester in 1996.  
The report indicated that he had taken 13 credit hours 
earning a grade point average of 1.308.

A letter, dated in November 1996, was received from the 
coordinator of the VA Employee Assistance Program.  The 
letter noted that the veteran was employed as a clerk at the 
VAMC, and he previously worked there as a housekeeping aid.  

A treatment report, dated in December 1996, noted that the 
veteran had requested a temporary rest period from his 
employment to order to relieve his anxiety during the rest of 
the week.

In October 1996, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he works at the 
information counter at the VA hospital.  He indicated that he 
had been working in various capacities for the VA since 
December 1992.  He reported that he is also a night student 
pursing a bachelor's degree in business administration at the 
Caribbean University.  The veteran said that his 
schizophrenia disorder results in conflicts with his co-
workers, inability to concentrate, difficulty sleeping, and 
difficulty socializing.  The veteran reported few social 
friends, and that he lives with and takes care of his ailing 
mother.

A progress note, dated in October 1996, noted that the 
veteran was working on a full time basis at the VA hospital, 
was taking a course at the Caribbean University, and was 
caring for his ailing mother.  As a result, the veteran 
reported that it was difficult for him to maintain a regular 
pace in the vocational training process.  

In October 1997, a VA examination for mental disorders was 
conducted.  The report of this examination noted that the 
veteran was attending the Inter-American University and 
remained an employee at the VAMC.  The veteran reported 
feeling discriminated against at his place of employment.  
Mental status examination revealed the veteran to be well 
nourished and dressed in his hospital uniform.  He appeared 
tense, quite verborrheic, hyperactive and definitely did not 
feel comfortable with the interview situation.  Nevertheless, 
he was cooperative and his answers were relevant and 
coherent.  The veteran was not overtly delusional and not 
hallucinating.  He was oriented to person, place, and time, 
and his memory was grossly preserved.  His intellectual 
functioning was preserved, judgment fair and insight 
superficial.  The report concluded with a diagnoses of 
schizophrenic disorder, undifferentiated type, with some 
depression, and substance abuse disorder, crack cocaine 
dependence in remission, cannabis abuse in partial remission, 
and alcohol abuse in partial remission.  The report noted a 
global assessment of functioning (GAF) score of 60.

A treatment report, dated in July 1998, noted that the 
veteran was having some difficulties with a co-worker.  The 
report noted that the veteran was coherent with intact 
recognition, no suicidal or homicidal ideation, and no 
delusions or hallucinations.  His judgment was intact.  The 
report concluded with an assessment of dysthymia, residual.

In February 2000, a VA examination for mental disorders was 
conducted.  The report of this examination noted that the 
veteran was working at the VAMC as a full time employee.  The 
report noted that he was receiving treatment at the drug 
dependence treatment program, and that he has been prescribed 
Prozac.  The veteran arrived for the interview adequately 
dressed and groomed.  He was alert, perfectly aware of the 
interview situation, and in contact with reality.  His 
answers were relevant and coherent.  The veteran was tense 
and felt isolated, taking care of his mother and getting 
involved with his sculptures.  He has very little social 
life.  His affect was adequate and his mood somewhat anxious 
and depressed.  He had no homicidal or suicidal thoughts, and 
was not overtly delusional or hallucinating.  He was well 
oriented to person, place and time.  Memory and intellectual 
functioning were preserved.  Judgment was fair and insight 
superficial.  The report concluded with a diagnosis of 
schizophrenic disorder, residual type, with depression.  The 
GAF score ranged from 60 to 65.

A newspaper article, dated in March 2000, noted that the 
veteran has been sculpting large and elaborate wooden unicorn 
sculptures for the past 15 years.  The article indicated that 
the veteran had established a business in the past which 
motivate him to create sculptures.  It also noted that his 
employment with the VA and his spending quality time with his 
mother leave little time for his art.

In a letter, dated in April 2001, the veteran's professor 
indicated that he was taking a course in computer science.  
The purpose of the letter was to request assistance for the 
veteran in learning a particular office computer program.  

In March 2002, the RO sent correspondence to the veteran 
requesting information from which to obtain medical treatment 
records showing that his nervous condition had worsened.

A report of training, dated in April 2002, noted that the 
veteran was working as a telephone operator at the VAMC.  The 
report noted that the veteran had gotten married and felt 
happy.  The report noted that the veteran was in good mental 
and physical condition, and that he had lost some weight and 
dyed his hair to look younger.  

A letter to the veteran, dated in January 2003, noted that 
the veteran's Vocational Rehabilitation and Employment 
program was being temporarily interrupted, until May 2003, 
due to the veteran's personal problems.  

II.  Analysis

The veteran contends that his service-connected schizophrenia 
warrants a rating greater than 30 percent.  Through 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and the veteran has been given VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date. Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.

The old criteria, in effect prior to November 7, 1996, 
provided that a 30 percent is warranted for schizophrenia (or 
other psychosis) which results in definite impairment of 
social and industrial adaptability; and a 50 percent rating 
is assigned when the condition results in considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (1996).

Under the new criteria, which became effective on November 7, 
1996, a 30 percent rating is warranted for schizophrenia (or 
other mental disorder ) when the condition results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(2002).

As provided by the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV), the Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 71 to 80 indicates that if symptoms 
are present at all, they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social and occupational functioning. 

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran has been employed with the VA for about 10 years, 
performing varioius jobs, with recent positions including 
clerk and telephone operator.  In addition to the demands of 
his employment, he has been taking courses towards a college 
degree.  He spends time caring for his elderly mother.  He 
has interests and skills as a sculptor.  Recent evidence 
indicates he has gotten married.  So, in general, the veteran 
has been leading a full life in recent years, with steady 
employment and meaningful social contacts.

The Board appreciates that the veteran's psychiatric disorder 
does produce some impairment, both in his work adjustment and 
social contacts, and the condition has required periodic 
outpatient care including use of medication.  The veteran's 
most recent VA mental examination noted a GAF score ranging 
from 60 to 65.  A GAF score of 60 was noted on his earlier VA 
examination.  These scores do not suggest impairment more 
than what is contemplated by the current rating.

Based on all the evidence, the veteran's schizophrenia has 
been under good control during the period of this appeal.  
The weight of the credible evidence demonstrates that the 
schizophrenia produces no more than a definite degree of 
impairment of social and industrial adaptability, and it 
produces no more than some occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  
This supports no more than a 30 percent rating for 
schizophrenia under either the old or new rating criteria.

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for schizophrenia.   
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for schizophrenia is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

